           Case 1:18-cv-01745-DAD-SAB Document 71 Filed 09/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DUSTIN ROBERT GRAN,                                Case No. 1:18-cv-01745-DAD-SAB-HC
12                  Petitioner,                         ORDER CONTINUING HEARING ON
                                                        RESPONDENT’S MOTION TO DISMISS,
13          v.                                          PETITIONER’S MOTION TO STAY, AND
14   JOSIE GASTELO,                                     RESPONDENT’S COUNTER-MOTION TO
                                                        DISMISS
15                  Respondent.
                                                        ORDER SETTING BRIEFING SCHEDULE
16

17

18         Petitioner, represented by counsel, is a state prisoner proceeding with a petition for writ

19 of habeas corpus pursuant to 28 U.S.C. § 2254.
20         Before the Court are Respondent’s motion to dismiss, Petitioner’s motion to stay, and

21 Respondent’s counter-motion to dismiss. (ECF Nos. 52, 54, 70). The motions are currently

22 scheduled for hearing on September 30, 2020. However, as the counter-motion to dismiss was

23 not filed until September 11, 2020, the current hearing date does not provide sufficient time for

24 briefing. See Local Rule 230(b).

25 ///

26 ///
27 ///

28 ///


                                                    1
            Case 1:18-cv-01745-DAD-SAB Document 71 Filed 09/15/20 Page 2 of 2


 1          Accordingly, the Court HEREBY ORDERS:

 2     1. The hearing on the pending motions is continued to October 23, 2020 at 9:30 a.m.;

 3     2. An opposition or statement of non-opposition to Respondent’s counter-motion to dismiss

 4          shall be filed on or before October 2, 2020; and

 5     3. Any reply shall be filed on or before October 9, 2020.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     September 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
